Citation Nr: 0629556	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  97-23 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel







INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied entitlement to the 
benefit currently sought on appeal.


FINDING OF FACT

The veteran's hearing loss was first documented many years 
after service and has not been medically linked to service. 


CONCLUSION OF LAW

Bilateral hearing loss was not incurred or aggravated in the 
veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in April 2004, the agency of original 
jurisdiction (AOJ) satisfied its duty to notify the veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2005).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claim for service connection; information and evidence 
that VA would seek to provide; and information and evidence 
that the veteran was expected to provide.  The veteran was 
instructed to submit any evidence in his possession that 
pertained to his claim.  Although this notice was delivered 
after the initial denial of the claim, the AOJ subsequently 
readjudicated the claim based on all the evidence in 
September 2004, without taint from prior adjudications.  
Thus, the veteran was not precluded from participating 
effectively in the processing of his claim and the late 
notice did not affect the essential fairness of the decision. 

Because service connection is denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure to notify prejudice to the veteran.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits.  Service 
medical records have been associated with the claims file.  
All identified and available treatment records have been 
secured.  The veteran has been medically evaluated in 
conjunction with his claim.

Service Connection

The veteran seeks service connection for bilateral hearing 
loss, which he contends initially manifested in service, 
where he was exposed to combat artillery.  In order to 
establish service connection, three elements must be 
established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 C.F.R. § 3.303; see also Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

Current medical evidence demonstrates that the veteran 
carries a diagnosis of moderately severe sensorineural 
hearing loss.  Service records confirm that the veteran 
served on the front lines in combat during the Vietnam War, 
where he was exposed to close range mortar explosions and 
machine gun fire, as well as occasional helicopter noise 
during transport.   The question that remains is whether 
there exists a nexus between his current disability and his 
noise exposure in service. 

In June 2005, a VA audiologist reviewed the file, examined 
the veteran, and offered opinions as to the veteran's 
tinnitus and bilateral hearing loss.  She opined that "the 
etiology of the veteran's tinnitus is as likely occupational 
as it is military induced."  This referred to the veteran's 
twenty year career working on a small land drilling rig, 
exposed to heavy machinery noise.  She then stated that "the 
hearing loss and tinnitus are likely a result of the same 
etiology."  She concluded then, however, that "the hearing 
loss was not caused by, or a result of, military noise 
exposure."  

To resolve the conflict within this opinion, the Board sought 
an opinion from an audiologist not related to the case 
through the Veterans Health Administration (VHA).  In April 
2006, the independent VA audiologist reviewed the veteran's 
service medical records, as well as his post-service clinical 
records and VA examinations.  He specifically addressed the 
case in the context of the prior (June 2005) opinion.  

The audiologist referenced the normal hearing results found 
in March 1964 and September 1966, at the veteran's entrance 
into service, and those found in August 1968, just prior to 
his separation.  He also pointed to the lack of evidence of 
any hearing testing prior to 1997.  Given the expanse of time 
between separation and the first documented complaint, 
coupled with the veteran's admitted post-service occupational 
exposure, the audiologist found it unlikely that the 
veteran's hearing loss was caused by or resulted from 
military noise exposure. 

This opinion is deemed credible, as the audiologist (a 
specialist in this field) provided a reasonable basis for his 
medical opinion.  The substance of his opinion clearly shows 
that he thoroughly reviewed the veteran's claims file and had 
all the relevant facts before him.  This opinion weighs 
heavily against a finding of a medical nexus between the 
veteran's current hearing disability and his service.  The 
only evidence in favor of a connection is one line from an 
internally conflicting medical opinion given without stated 
reasons or bases.  This does not place the evidence in 
equipoise sufficient to give the veteran the benefit of the 
doubt.  The preponderance of the evidence, therefore, is 
against the veteran's claim.  Service connection is not 
warranted. 
	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.


____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


